







SEPARATION AGREEMENT AND WAIVER AND RELEASE OF CLAIMS
This Separation Agreement and Waiver and Release of Claims ("Agreement") is made
and entered into by and between Matthew T. Thompson (hereinafter "Employee"),
and QEP Energy Company ("Company"). Employee and the Company shall be jointly
referred to herein as the "Parties." Employee does freely and voluntarily enter
into this Agreement. The Parties acknowledge that the Effective Date of this
Agreement is the Separation Date, regardless of the date the Parties execute the
Agreement.
WITNESSETH:
WHEREAS, Employee has been advised that his employment with the Company will end
on September 15, 2017 ("Separation Date"); and
WHEREAS, subject to the terms and conditions below, the Company agrees to pay
Employee a total severance of $387,900 ("Severance Pay") in exchange and
consideration for Employee’s execution of this Agreement and Employee’s waiver
and release of all claims against the Company; and
WHEREAS, in exchange for the promises set forth herein, the Company agrees to
provide Employee up to twelve (12) months of subsidized COBRA premiums for the
health (medical, dental and/or vision) coverage in which he is currently
enrolled and up to twelve (12) months of subsidized outplacement services as set
forth herein; and
WHEREAS, in exchange for the promises set forth herein, Company agrees to
accelerate the vesting of a prorated number of shares of QEP restricted stock
and Employee agrees to forfeit the remaining shares as set forth on Exhibit A,
attached hereto and incorporated herein, and
WHEREAS, in exchange for the promises set forth herein, Company agrees to
accelerate a prorated portion of Performance Share Units and Employee agrees to
forfeit the remaining Performance Share Units as set forth on Exhibit A,
attached hereto and incorporated herein, and
WHEREAS, in exchange for the promises set forth herein, Company agrees to
accelerate the vesting of a prorated portion of option awards and Employee
agrees to forfeit the remaining option awards as set forth on Exhibit A,
attached hereto and incorporated herein, and
WHEREAS, the Parties wish to resolve any and all actual or potential issues
between them by mutual agreement and therefore enter into this Agreement; and
NOW, THEREFORE, in consideration of the premises, the mutual promises herein,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, it is agreed as follows:
1.RELEASE. In exchange and consideration for the Severance Pay, up to twelve
(12) months of subsidized COBRA premiums and outplacement services, and
accelerated vesting of a prorated number of shares of QEP restricted stock,
Performance Share Units and option awards, Employee, Employee’s heirs,
executors, administrators, and assigns, hereby unconditionally releases and
forever discharges the Company, and any and all of its respective owners,
shareholders, administrators, past or present predecessors, successors, assigns,
agents, directors, officers, partners, principals, employees, representatives,
attorneys, divisions, subsidiaries, parent companies, and affiliates
(hereinafter the "Releasees") from any and all charges, complaints, claims,
liabilities, obligations, promises, agreements, controversies, damages,
injuries, actions, causes of action, suits, rights, demands, costs, attorneys’
fees,


1

--------------------------------------------------------------------------------





losses, debts and/or expenses, of any nature whatsoever, whether known or
unknown, with respect to, resulting from, or arising out of Employee’s
employment or relationship with the Company, as well as the termination of such
employment, including any and all rights or claims arising under any agreement
with the Company or under any federal, state or local laws. This release
includes, but is not limited to: claims pursuant to Title VII of the Civil
Rights Act of 1964, as amended by the Civil Rights Act of 1991 (42 U.S.C. §
2000e, et seq.), which prohibits discrimination in employment based on race,
color, national origin, religion or sex; the Civil Rights Act of 1866 (42 U.S.C.
§§1981, 1983 and 1985), which prohibits violations of civil rights; the Employee
Retirement Income Security Act of 1974, as amended (29 U.S.C. § 1001, et seq.),
which protects certain employee benefits; the Age Discrimination in Employment
Act of 1967, as amended, and as further amended by the Older Workers Benefit
Protection Act (29 U.S.C. § 621, et seq.), which prohibits age discrimination in
employment; the Americans with Disabilities Act of 1990, as amended (42 U.S.C. §
12101, et seq.), which prohibits discrimination against the disabled; the Family
Medical Leave Act of 1993 (29 U.S.C. § 2601, et seq.) which provides medical and
family leave; the Fair Labor Standards Act (29 U.S.C. § 201, et seq.) including
the wage and hour laws relating to payment of wages, including but not limited
to, severance and vacation payments; and all other federal, state and local laws
and regulations prohibiting employment discrimination and/or governing payment
of wages, benefits, and other forms of compensation. Employee acknowledges and
affirms that he has no pay due that has not been paid to Employee, and has no
claim for any additional payment of any wages whatsoever, including any payments
for overtime compensation under the Fair Labor Standards Act. Employee further
acknowledges that he has not been deprived of any leave under the Family Medical
Leave Act and has not been affected in any way because Employee has taken any
leave under that Act. This release also includes, but is not limited to, a
release of any claims for breach of contract, mental pain, suffering and
anguish, emotional upset, impairment of economic opportunities, unlawful
interference with employment rights, defamation, intentional or negligent
infliction of emotional distress, fraud, wrongful termination, wrongful
discharge in violation of public policy, breach of any express or implied
covenant of good faith and fair dealing, that Company has dealt with Employee
unfairly or in bad faith, and all other common law contract and tort claims.
Employee does not, however, waive any rights or claims that may arise and accrue
after the date this Agreement is executed by Employee. Further, Employee
understands and agrees that this Agreement does not cover, affect, or alter any
rights that cannot, by law, be released by private agreement.
2.SEVERANCE PAY. Employee acknowledges that the Severance Pay constitutes a
monetary payment to the Employee to which Employee is not otherwise entitled
under any Company plan, program, or prior agreement, and that any and all claims
or potential claims Employee has (or may have) against the Company or any of the
Releasees shall be resolved, settled, unconditionally and irrevocably waived and
released on the basis of the Company’s payment of the Severance Pay to the
Employee. The Severance Pay will be paid to Employee within thirty (30) days
after Employee’s execution of this Agreement or the Separation Date (whichever
is later), by way of one check payable to Employee. The Parties agree to bear
their own costs and attorneys’ fees incurred in relation to Employee’s execution
of this Agreement. Employee acknowledges and agrees that no representative of
the Company has made any representations to Employee regarding the tax
consequences of the Severance Pay. Employee agrees and understands that the
Severance Pay will be subject to applicable state and federal withholdings, and
will be reported to the Internal Revenue Service via an IRS Form W-2, and
further agrees that Employee will pay any and all local, state or federal taxes
which may be due by virtue of the Severance Pay. No voluntary deductions, such
as 401(k), will be withheld from the Severance Pay. Employee understands that
the Company is under no obligation to offer, pay, or tender the Severance Pay
unless and until Employee executes and signs this Agreement and knowingly and
voluntarily releases the claims described herein.


2

--------------------------------------------------------------------------------





3.RELEASE AS TO UNVESTED SHARES OF QEP RESOURCES, INC. RESTRICTED STOCK,
PERFORMANCE SHARE UNITS AND OPTION AWARDS. The Company has granted Employee
unvested shares of QEP Resources, Inc. ("QEP") restricted stock and Performance
Share Units. These shares and units are scheduled to vest at various dates after
the Separation Date. The Company agrees to accelerate the vesting of a prorated
number of shares and units as set forth on Exhibit A, attached hereto and
incorporated herein. Employee releases and forever discharges the Company from
any and all claims he has to the remaining unvested shares of QEP restricted
stock and Performance Share Units as set forth in Exhibit A. Additionally, the
Company has granted Employee option awards. These option awards are scheduled to
vest at various dates after the Separation Date. The Company agrees to
accelerate the vesting of a prorated portion of the option awards as set forth
on Exhibit A, attached hereto and incorporated herein. Employee releases and
forever discharges the Company from any and all claims he has to the remaining
unvested option awards.
4.WAGES AND BENEFITS.
(a)Wages. Employee will be paid Employee’s final paycheck for wages earned
through Employee’s Separation Date as required by state law. Employee will also
be paid in accordance with the Company’s paid time off policy, accrued paid time
off balance as of the Separation Date, less legally required taxes, deductions
and withholding. The Company shall credit Employee’s 401(k) for service up to
the date of Employee’s termination of employment. Except for wages and benefits
earned through the Separation Date, Employee acknowledges that Employee has
received payment for all wages due, including reimbursement for any and all
business related expenses, and that no other money is owed by the Company to
Employee on any obligation of any type.
(b)Benefits. Employee understands that any coverage the Employee may have for
himself and his dependents under the Company’s group health, dental and/or
vision plan will end on the last day of the month in which the Separation Date
occurs ("Benefit End Date") as a result of the termination of employment with
the Company. For employees that are currently participating in the medical,
dental, and/or vision plans, the Company will subsidize the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA") premium under the terms and
conditions of said plans for a period of twelve (12) months after the Benefit
End Date. Thereafter, Employee will be entitled to continue COBRA coverage in
accordance with applicable and timely premium payment. Employee acknowledges
that if the Employee is a participant in the medical, dental and/or vision
plans, Employee’s COBRA rights and the requirements for coverage continuation
will be explained in a separate notice provided to Employee. All other benefits
shall cease in accordance with each plan’s eligibility provisions.
(c)Outplacement. Employee may choose to use authorized outplacement services
provided by Challenger, Gray & Christmas, Inc. for a period of up to twelve (12)
months at no cost to Employee.
5.COVENANT NOT TO SUE. By signing this Agreement, Employee covenants, agrees,
represents and warrants that Employee has not filed and will not in the future
file any lawsuits, complaints, petitions or accusatory pleadings in a court of
law or in conjunction with a dispute resolution program against the Company,
based upon, arising out of or in any way related to any event or events
occurring prior to the signing of this Agreement, including, without limitation,
Employee’s employment with the Company or the termination thereof. Nothing in
this Agreement shall limit Employee’s right to file a charge or complaint with
any state or federal agency or to participate or cooperate in such a matter.
However, Employee expressly waives all rights to recover for any damages awarded
as a result of any suit or proceeding brought by any third party or governmental
agency on Employee’s behalf. Notwithstanding the foregoing, nothing in this
Agreement prohibits or is intended to prevent Employee from participating or
cooperating in any investigation before any government agency and does not limit
Employee’s right to


3

--------------------------------------------------------------------------------





receive a whistleblower reward or bounty for providing information to the
Securities Exchange Commission or any other government agency which by law
allows such rewards or bounty.
6.CONFIDENTIAL RECORDS AND INFORMATION. Employee agrees that Employee will not,
unless required or otherwise permitted by law, disclose or divulge to any other
person or entity, directly or indirectly, any confidential records or
information regarding the Company, including but not limited to the following:
(i) practices, policies and or procedures; (ii) trade secrets; (iii) customer
names; (iv) any information regarding existing or prospective future business,
planning, or development; (v) contracts or proposed contracts; (vi) financial
information; (vii) staffing or personnel utilization; (viii) salary or wage
levels; (ix) privileged communications; and (x) other information deemed
confidential or proprietary not herein listed. Employee further covenants that
he has returned all property of the Company to the Company, including but not
limited to computers, cell phones, computer files and peripherals, notebooks,
data, documents of all kinds regardless of the medium in which they are
maintained, equipment, Company credit and fuel cards, keys, files, lists and all
other Company belongings, and has no confidential, proprietary information of
the Company in Employee’s possession, either in hard copy or in electronic form.
Further Employee covenants that Employee has not exported any Company electronic
information to anyone or to Employee’s home computer or any other computer
7.NON-DISPARAGEMENT. The Parties shall refrain from making any disparaging
statements or causing any disparaging statements to be made about the other
Party, directly or indirectly, orally or in writing, to any individual, agency,
organization, company, corporation, or other entity, including but not limited
to representatives of the media and prospective employers.
8.COOPERATION OF EMPLOYEE.    Employee shall cooperate with the Company and will
be readily available to the Company as the Company may reasonably request, to
assist the Company in any matter, including litigation or potential litigation
or administrative claim or arbitration, about which Employee has knowledge,
information or special expertise related to the claim or claims. Company agrees
to pay Employee reasonable compensation and prompt reimbursement for any such
services, costs, or time rendered on behalf of Company.
9.COOPERATION DURING TRANSITION. To effect an orderly transition of Employee’s
job duties and responsibilities, Employee shall assist and cooperate in the
transition of Employee’s job duties and responsibilities until the Separation
Date. A breach of this Section 9 shall constitute a material breach of this
Agreement.
10.UNEMPLOYMENT BENEFITS. The Company agrees that it will not contest any claim
filed by Employee for unemployment benefits.
11.GENERAL PROVISIONS:
(a)        Confidentiality. Employee agrees and represents that the terms,
contents, conditions, proceedings, discussions and negotiations of this
Agreement are strictly confidential and that this confidentiality provision is a
material term of this Agreement. Employee shall not make statements or
representations relating thereto, except to Employee’s attorney or tax advisor,
Employee’s spouse or as may be required by law. Employee further agrees that if
Employee discusses this Agreement with Employee’s attorney, tax advisor, spouse
or anyone as required by law, Employee will advise them of the confidential
nature of this Agreement and instruct them not to discuss the terms and
conditions set forth herein with any person.
(b)        Law Governing. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado, and shall be enforced
exclusively before the courts of the State of Colorado.


4

--------------------------------------------------------------------------------





(c)        Invalid Provisions. If any provision of this Agreement is held to be
illegal, invalid or unenforceable under present or future laws effective during
the term hereof, such provision shall be fully severable and this Agreement
shall be construed and enforced as if such illegal, invalid or unenforceable
provision had never comprised a part hereof; and the remaining provisions hereof
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance here from. Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and still be
legal, valid or enforceable.
(d)        Entire Agreement. This Agreement sets forth the entire understanding
of the Parties and supersedes all prior agreements or understandings, whether
written or oral, with respect to the subject matter hereof, and that the Company
has not made any promise or offered any other agreement, except those expressed
in this Agreement, to induce Employee to enter into this Agreement. The Parties
agree to bear their own costs and attorneys’ fees incurred in relation to
Employee’s employment with the Company, the termination of such employment,
and/or the preparation and execution of this Agreement.
(e)        Waiver. The waiver by either Party hereto of a breach of any term or
provision of this Agreement shall not operate or be construed as a waiver of a
subsequent breach of the same provisions by either Party or of the breach of any
other term or provision of this Agreement.
12.NO ADMISSION OF LIABILITY. The Release shall not be construed as an admission
by Company of any liability whatsoever, or as an admission by Company of a
violation of Employee’s rights or any other person’s rights, or any violation of
any order, law, statute, duty or contract.
13.NON-SOLICITATION. For a period of twelve (12) months after the Separation
Date, Employee agrees not to induce, attempt to induce or solicit any employee
of Company to leave the employ of Company or any of its related entities, or
hire any such employee in any business or other capacity.
14.AMENDMENT. This Agreement may not be amended, modified or waived except by
written instrument executed and delivered by both Parties.
15.INDEPENDENT ADVICE. Employee acknowledges that he has been advised by the
Company to seek independent legal advice concerning the provisions of this
Agreement prior to signing the Agreement. Employee has freely and knowingly
entered into this Agreement. Employee further acknowledges, understands and
affirms that:
(a) This Agreement is a binding legal document;
(b) Employee has been extended a period of twenty-one (21) calendar days in
which to consider this Agreement.
(c) Employee understands that for a period of seven (7) calendar days following
execution of the Agreement, Employee may revoke this Agreement as to Employee’s
release of claims under the ADEA and OWBPA only by notifying the Company, in
writing, of Employee’s desire to do so. Employee understands that after the
seven (7) calendar day period has elapsed, this Agreement shall become effective
and enforceable as to all claims arising under the ADEA and OWBPA.
(d) Employee voluntarily signs and enters into this Agreement without
reservation after having given the matter full and careful consideration;
and    


5

--------------------------------------------------------------------------------





(e) This Agreement is written in layman’s terms, and Employee understands and
comprehends the terms of this Agreement, specifically acknowledges Employee’s
understanding that this Agreement includes a release of all known and unknown
claims.
16.BINDING EFFECT. This Agreement is binding upon and shall inure to the benefit
of the Parties hereto and their respective successors, assigns, personal
representatives, officers, directors, agents, attorneys, parents, subsidiaries,
partners, principals, and affiliates. However, if Employee’s execution of this
Agreement is not received by Lauren Miller, QEP Energy Company, 1050 17th
Street, Suite 800, Denver, CO 80265 by 5:00 p.m. prevailing Mountain Time by
September 28, 2017, then this offer shall automatically terminate and be of no
further force and effect. Employee’s failure to execute this Agreement will not
affect Employee’s right to receive the salary and benefits described in Section
4 herein, except for up to twelve (12) months of subsidized COBRA and
outplacement services.
EMPLOYEE ACKNOWLEDGES AND AFFIRMS THAT EMPLOYEE HAS CAREFULLY READ THE
AGREEMENT, UNDERSTANDS THE CONTENTS HEREOF AND THAT EMPLOYEE SIGNS THIS
AGREEMENT VOLUNTARILY, KNOWINGLY, AND WITHOUT ANY DURESS OR COERCION.



IN WITNESS WHEREOF, and intending to be legally bound hereby, the Parties to
this Agreement hereby knowingly and voluntarily execute this Agreement by
signing below.


Matthew T. Thompson
 
QEP Energy Company
By: /s/ Matthew T. Thompson
 
By: /s/ Margo Fiala
 
 
Margo Fiala, Vice President Human Resources
 
 
 
Dated this 14 day of September, 2017
 
Dated this 14 day of September, 2017
 
 
 





6